                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


       ROBERT JAHODA,

                   Plaintiff,                                 No. 2:19-cv-00267-AJS

                                                              LEAD CASE
             V.

       POSHMARK, INC.,

                   Defendant.

       MATTHEW A. KOLESAR,
                                                              No.: 1: l 9-cv-00070-AJS
                    Plaintiff,
                                                              MEMBER CASE
             v.

       MODASUITE (US), INC.,

                    Defendant.

                                         PROPOSED ORDER

            AND NOW, this \ ~ a y of         AUG,            , 2019, upon consideration of Plaintiffs

    Motion for Entry of Default Judgment and Defendant's failure to answer or respond to Plaintiffs

    Complaint within the time prescribed by the Federal Rules of Civil Procedure, the Court finds:

            1.     The Court has personal jurisdiction over the parties and over the subject matter of

    this action.

            2.     Plaintiff is a member of a protected class under the Americans with Disabilities Act

    ("ADA"), 42 U.S.C. § 12101 et seq.

            3.     Defendant ModaSuite (US), Inc. sells subscriptions of clothing and accessories to

    the public through its website, www.frankandoak.com ("Website").




L
       4.      Defendant is a public accommodation pursuant to 42 U.S.C. § 12181(7) and its

Website is property which Defendant must make accessible to individuals with disabilities under

the ADA.

       5.      The individual Plaintiff has patronized Defendant's Website but is unable to access

Defendant's online goods and services because the Website is incompatible with the screen reader

technology that individuals with visual disabilities use to access content on the Internet.

       6.      Defendant has violated Title III of the ADA and its implementing regulations by

failing to make its Website accessible to screen reader software.

       7.      Without relief, Defendant will continue to discriminate against Plaintiff and other

individuals who require that Defendant create or modify its corporate policies to ensure its Website

becomes, and remains, accessible to screen reader software.

       It is therefore DECLARED that:

       8.      At the commencement of this action, Defendant was in violation of Title III of the

ADA and its implementing regulations in that Defendant took no action that was reasonably

calculated to ensure that its Website, www.frankandoak.com, is fully accessible to, and

independently usable by, blind individuals.

       It is also ORDERED that:

       9.      Pursuant to 42 U.S.C. § 12188(a)(2), Defendant, and all persons and entities in

privity, combination, participation or acting in concert with Defendant, including but not limited

to its agents, servants, employees, franchisees, distributors, licensees, successors and assigns,

attorneys, officers and directors, whether on behalf of any other business entity heretofore or

hereafter created, shall by the deadlines provided below take the following steps to bring its

Website, ww,v.frankandoak.com, into full compliance with the requirements set forth in the ADA



                                                 2
and its implementing regulations, so that it is fully accessible to, and independently usable by,

blind individuals:


                                                                               Defendant's Deadline
 Comp!.~                   Relief Requested in Complaint                        to notify Plaintiff's
                                                                               counsel of completion

             Defendant retain a qualified consultant acceptable to
             Plaintiff ("Approved Accessibility Consultant") 1 who
             shall assist it in improving the accessibility of its Website,
                                                                                30-days of Court's
   11 (a)    including all third party content and plug-ins, so the
                                                                                      Order
             goods and services on the Website may be equally
             accessed and enjoyed by individuals with vision related
             disabilities.

             Defendant work with the Approved Accessibility
                                                                                180-days of Court's
             Consultant to ensure that all employees involved in
                                                                               Order and every 180-
   11 (b)    website development be given accessibility training on a
                                                                              days thereafter until the
             biennial basis, including onsite training to create
                                                                              Court orders otherwise
             accessible content at the design and development stages.

             Defendant work with the Approved Accessibility
             Consultant to perform an automated accessibility audit on          90-days of Court's
             at least a quarterly basis to evaluate whether Defendant's         Order and every 90-
   11 (c)
             Website may be equally accessed and enjoyed by                   days thereafter until the
             individuals with vision related disabilities on an ongoing       Court orders otherwise
             basis.

             Defendant work with the Approved Accessibility
             Consultant to perform end-user accessibility/usability
             testing on at least a quarterly basis with said testing to be
                                                                               90-days of the Court's
             performed by humans who are blind or have low vision,
                                                                                Order and every 90-
   ll(d)     or who have training and experience in the manner in
                                                                              days thereafter until the
             which persons who are blind use a screen reader to
                                                                              Court orders otherwise
             navigate, browse, and conduct business on websites, in
             addition to the testing, if applicable, that is performed
             using semi-automated tools.


        For purposes of this Motion, Plaintiff designates The Paciello Group the Approved
Accessibility Consultant. See https://www.paciellogroup.com/about/ ("Incorporated in 2002, The
Paciello Group (TPG) is a world-class accessibility consultancy with a reputation for excellence.
We help clients achieve end-to-end accessibility in their digital assets (websites, applications,
documents, etc.), as well as assist in embedding accessibility into their processes and procedures.
We work with our clients on a worldwide basis and across all vertical markets.") (last accessed
Aug. 13, 2019).
                                                  3
                                                                         60-days of receiving
         Defendant incorporate all of the Approved Accessibility
                                                                        recommendations until
11 (e)   Consultant's recommendations within sixty (60) days of
                                                                           the Court orders
         receiving the recommendations.
                                                                              otherwise

         Defendant work with the Approved Accessibility
         Consultant to create an Accessibility Policy that will be
                                                                        60-days of the Court's
11 (f)   posted on its Website, along with an e-mail address,
                                                                                Order
         instant messenger, and toll free phone number to report
         accessibility-related problems.

         Defendant directly link from the footer on each page of
         the Website a statement that indicates that Defendant is
         making efforts to maintain and increase the accessibility
                                                                        60-days of the Court's
11 (g)   of its Website to ensure that persons with disabilities have
                                                                                Order
         full and equal enjoyment of the goods, services, facilities,
         privileges, advantages, and accommodations of the
         Defendant through the Website.

         Defendant accompany the public policy statement with
         an accessible means of submitting accessibility questions
                                                                        60-days of the Court's
ll(h)    and problems, including an accessible form to submit
                                                                                Order
         feedback or an email address to contact representatives
         knowledgeable about the Accessibility Policy.

         Defendant provide a notice, prominently and directly
         linked from the footer on each page of the Website,
         soliciting feedback from visitors to the Website on how
         the accessibility of the Website can be improved. The link     60-days of the Court's
11 (i)
         shall provide a method to provide feedback, including an               Order
         accessible form to submit feedback or an email address
         to contact representatives knowledgeable about the
         Accessibility Policy.

         Defendant provide a copy of the Accessibility Policy to
         all web content personnel, contractors responsible for         60-days of the Court's
11 (i)
         web content, and Client Service Operations call center                 Order
         agents ("CSO Personnel") for the Website.

         Defendant train no fewer than three of its CSO Personnel
         to automatically escalate calls from users with disabilities
         who encounter difficulties using the Website. Defendant
         shall have trained no fewer than three of its CSO               180-days of Court's
11 (k)
         personnel to timely assist such users with disabilities               Order
         within CSO published hours of operation. Defendant
         shall establish procedures for promptly directing requests
         for assistance to such personnel including notifying the

                                             4
              public that customer assistance is available to users with
              disabilities and describing the process to obtain that
              assistance.

              Defendant modify existing bug fix policies, practices,
              and procedures to include the elimination of bugs that         180-days of Court's
    11 (I)
              cause the Website to be inaccessible to users of screen              Order
              reader technology

              Plaintiff, his counsel, and its experts monitor the Website
              for up to two (2) years after the Approved Accessibility
              Consultant validates the Website is free of accessibility
              errors/violations to ensure Defendant has adopted and
              implemented adequate accessibility policies. To this end,
                                                                            Until the Court orders
   l l(m)     Plaintiff, through his counsel and its experts, shall be
                                                                                   otherwise
              entitled to consult with the Approved Accessibility
              Consultant at their discretion, and to review any written
              material, including but not limited to any
              recommendations the Approved Accessibility Consultant
              provides Defendant.

        10.    Defendant pay Plaintiff $18,575.52, an amount equal to the reasonable attorneys'

fees and costs that Plaintiff has incurred to date, pursuant to 42 U.S.C. § 12205 and 28 CFR §

36.505, within 45-days of this Order. The payment shall be made to "Carlson Lynch, LLP" and

sent via next-day delivery to Carlson Lynch, LLP, Attn: Bruce Carlson, 1133 Penn Avenue, 5th

Floor, Pittsburgh, PA 15222.

        11.    The Court shall retain jurisdiction for a period of two (2) years after the date on

which the Approved Accessibility Consultant validates the Website is free of accessibility

errors/violations to ensure Defendant has complied with the Court's Order, and adopted and

implemented adequate accessibility policies. Until ordered otherwise, Plaintiff, as the prevailing
                                                                 I


party, may file subsequent fee petitions to reimburse him for all fees and costs he incurs in the

future to monitor Defendant's compliance with the Court's Order. See People Against Police

Violence v. City of Pittsburgh, 520 F.3d 226, 235 (3d Cir. 2008) ("This Court, like other Courts of

Appeals, allows fees to be awarded for monitoring and enforcing Court orders and judgments.").

                                                 5
    BY THE COURT:




    ~
    United States District Court Judge




6
